Citation Nr: 0721135	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to an increase in a 20 percent rating for 
diabetes mellitus.  

3.  Entitlement to an earlier effective date for the award of 
service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
that reopened and denied the veteran's claim for service 
connection for PTSD and denied an increase in a 10 percent 
rating for diabetes mellitus.  The veteran provided testimony 
at a personal hearing at the RO in April 2003.  

In a February 2005 decision, the Board reopened and denied 
the veteran's claim for service connection for PTSD and 
denied an increase in a 20 percent rating for diabetes 
mellitus.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2006, the parties (the veteran and the VA 
Secretary) filed a joint motion which requested that the 
Court vacate and remand that part of the Board's decision 
that denied service connection for PTSD and denied an 
increase in a 20 percent rating for diabetes mellitus.  A 
June 2006 Court order granted the motion.  

The Board notes that in a January 2007 statement, the 
veteran's representative raised the issue of entitlement to 
service connection for peripheral neuropathy of the legs, 
claimed as secondary to the veteran's service-connected 
diabetes mellitus.  In a January 2007 report of contact, the 
veteran raised the issue of entitlement to service connection 
for a heart disorder, claimed as secondary to his service-
connected diabetes mellitus.  Those issues are not before the 
Board at this time and are referred to the RO for appropriate 
action.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Board notes that the veteran claims service connection 
for PTSD based on alleged stressors occurring during his 
period of service while serving in Vietnam.  He has reported 
multiple stressors.  For example, in his May 2002 PTSD 
Questionnaire, he stated that when he was assigned to Tan Son 
Nhut Air Base in Vietnam in December 1969, the lights went 
out all over the fire base.  He reported that he was issued a 
machine gun with ammunition and told to guard the base 
perimeter over by the flight line and to shoot anyone who did 
not know the password when challenged.  He stated that he 
became paralyzed with fear and felt completely alone.  The 
veteran noted that while guarding the perimeter, he almost 
accidentally shot and killed a fellow serviceman.  The 
veteran provided the names of three individuals who were 
present at that time.  He also identified an additional in-
service stressor of seeing cargo planes filled with the 
caskets of dead servicemen.  Such stressors are generally not 
verifiable, but the veteran should be offered the opportunity 
to present buddy statements to corroborate his claim.

In recent statements, the veteran has referred to additional 
stressors.  In a January 2007 statement, the veteran reported 
that he was part of the ground crew at Tan Son Nhut Air Base 
during the Tet Offense, he remembered people yelling that 
their perimeter had been breached.  He stated that he 
remembered that they got shelled in advance with mortars and 
rockets.  

The Board notes that an April 2004 response from the U.S. 
Army and Joint Services Environmental Support Group, 
presently designated as the U.S. Army and Joint Services 
Records Research Center (JSRRC), indicated that the 
historical report submitted for the veteran's unit, the 377th 
Combat Support Group, the higher headquarters of the 377th 
Civil Engineering Squadron, covering the period from October 
1969 to December 1969, had been reviewed.  It was noted that 
the history documented that there was one rocket attack 
against Tan Son Nhut during the quarter on December 19, 1969.  
The response also indicated that four rockets impacted no the 
base killing two Vietnamese and injuring ten Vietnamese and 
five Army personnel.  It was noted that there were no Air 
Force casualties.  The response indicated that the December 
19, 1969 attack was unlike other rocket attacks as the 
impacts were clustered in the heavily populated area near 
Republic Avenue, the principle east-west artery in the 
southern portion of the base, rather than scattered over a 
large area.  

The Board observes that the veteran underwent a VA 
psychiatric examination in September 2002.  At that time, he 
did not report stressors involving mortar and rocket attacks.  
The diagnoses included PTSD and alcohol abuse.  

The Board notes that the veteran has not been afforded a VA 
psychiatric examination with an etiological opinion provided 
after a review of the entire claims file as to his claim for 
service connection for PTSD.  

As to the veteran's claim for an increased rating for 
diabetes mellitus, the Board observes that the veteran was 
last afforded a VA diabetes mellitus examination in October 
2003.  

The Board notes that the veteran has received treatment for 
diabetes mellitus subsequent to the October 2003 VA diabetes 
mellitus examination.  Additionally, the June 2006 joint 
motion specifically indicated that the veteran should be 
provided with a new examination.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase or a claim reopened after prior denial, the claim 
shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.  

Finally, the joint motion for remand raises the issue of 
entitlement to an earlier effective date for the award of 
service connection for diabetes mellitus.  The Board notes 
that the veteran filed a notice of disagreement in August 
2003 as to a June 2003 RO decision, issued on June 11, 2003,  
that granted an earlier effective date of May 8, 2001, for 
service connection for diabetes mellitus.  A statement of the 
case was issued in October 2003.  No substantive appeal was 
received by June 11, 2004.  Thus, the June 2003 decision on 
this issue is final.  

A June 18, 2004 RO memorandum indicated that no change was 
warranted in the previous June 2003 RO decision that granted 
an earlier effective date of May 8, 2001, for service 
connection for diabetes mellitus.  In July 2004, the 
veteran's representative filed a vague VA Form 646 that 
mentioned the issue of entitlement to an earlier effective 
date, but provided no argument.  However, construing the 
document liberally, the Board concludes that such constitutes 
a timely notice of disagreement with the June 18, 2004 
decision by the RO, which included appellate rights with the 
notice.  Accordingly, the Board is required to remand this 
issue to the RO for the issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
After the RO has issued the SOC, the claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).



Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The notice should also specifically 
notify the veteran that he may submit 
buddy statements in support of his 
stressors for his claim for PTSD.  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
psychiatric problems and diabetes since 
December 2006.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since December 2006 should be 
obtained.  

3.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether he suffers from PTSD as 
a result of a confirmed service-related 
stressor, specifically the veteran's 
allegations of witnessing mortar and 
rocket attacks.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
report should include a complete 
rationale for all opinions expressed.  
All studies or tests deemed necessary 
should be accomplished.  

4.  Schedule the veteran for a VA diabetes 
examination to determine the severity of 
his service-connected diabetes mellitus.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected diabetes 
mellitus should be reported in detail.  
The examiner should specifically indicate 
whether the veteran's diabetes mellitus 
requires regulation of his activities 
(avoidance of strenuous occupational and 
recreational activities) to control the 
disorder.  
	
5.  Thereafter, review the claims for 
entitlement to service connection for PTSD 
and for entitlement to an increase in a 20 
percent rating for diabetes mellitus.  If 
the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and give 
an opportunity to respond before the case 
is returned to the Board.  

6.  Undertake all actions required by 38 
C.F.R. § 19.26, including issuance of a 
statement of the case on the issue of 
entitlement to an earlier effective date 
for the grant service connection for 
diabetes mellitus, so that the veteran may 
have the opportunity to complete an appeal 
on this issue (if he so desires) by filing 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



